

117 HR 1281 : To name the Department of Veterans Affairs community-based outpatient clinic in Gaylord, Michigan, as the “Navy Corpsman Steve Andrews Department of Veterans Affairs Health Care Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1281IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo name the Department of Veterans Affairs community-based outpatient clinic in Gaylord, Michigan, as the Navy Corpsman Steve Andrews Department of Veterans Affairs Health Care Clinic.1.Name of Department of Veterans Affairs community-based outpatient clinic, Gaylord, MichiganThe Department of Veterans Affairs community-based outpatient clinic located at 2782 S. Otsego Avenue, Gaylord, Michigan, shall after the date of the enactment of this Act be known and designated as the Navy Corpsman Steve Andrews Department of Veterans Affairs Health Care Clinic. Any reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Navy Corpsman Steve Andrews Department of Veterans Affairs Health Care Clinic.Passed the House of Representatives September 20, 2021.Cheryl L. Johnson,Clerk.